
	
		III
		109th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2006
			Mr. Chafee (for himself,
			 Mr. Reed, Mr.
			 Kerry, and Mr. Kennedy)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Paying tribute to the Reverend Waitstill
		  Sharp and Martha Sharp for their recognition by the Yad Vashem Holocaust
		  Martyrs' and Heroes' Remembrance Authority as Righteous Among the Nations for
		  their heroic efforts to save Jews during the Holocaust.
	
	
		Whereas on June 13, 2006, the Yad Vashem Holocaust
			 Martyrs' and Heroes' Remembrance Authority in Israel, an organization dedicated
			 to preserving the memory of Holocaust victims, honored the Reverend Waitstill
			 Sharp, and his wife, Martha Sharp, posthumously as Righteous Among the
			 Nations for risking their lives to save Jews during the
			 Holocaust;
		Whereas the Sharps had to leave their 2-year-old daughter
			 and 6-year-old son in the care of family and congregants in Wellesley,
			 Massachusetts to answer a call from leaders of the American Unitarian
			 Association to go to Czechoslovakia in February 1939 to provide humanitarian
			 assistance for the tens of thousands of refugees crowding into Prague;
		Whereas Martha Sharp was a social worker trained at the
			 Jane Addams Hull House, a community service organization in Chicago, Illinois,
			 and the Reverend Waitstill Sharp was a Harvard-educated lawyer and a Sunday
			 school teacher who was inspired to become a Unitarian minister;
		Whereas after their arrival in Czechoslovakia the Sharps
			 immediately grasped that they needed not only to help feed refugees, but also
			 to assist Jews and opponents of the Nazi regime escape to safety elsewhere in
			 Europe;
		Whereas the Sharps refused to leave Prague when, in March
			 1939, a month after the Sharps’ arrival, the Nazis occupied Czechoslovakia,
			 making the Sharps' work more urgent, more complicated, and more
			 dangerous;
		Whereas the Sharps insisted on continuing their
			 life-saving mission by working out of private residences even after April 1939,
			 when the Nazis ransacked the office of the Unitarian mission in Prague and
			 threw the furniture into the street;
		Whereas the Sharps repeatedly risked their own safety to
			 exit and re-enter Nazi-occupied Czechoslovakia, crisscrossed Europe to obtain
			 the travel documents necessary to help Jews and opponents of the Nazi regime
			 escape Czechoslovakia, and even escorted some refugees by train through Germany
			 to the United Kingdom;
		Whereas the Sharps were determined to complete their
			 6-month mission, even after warnings that the Gestapo was searching for
			 them;
		Whereas the Sharps stayed in Czechoslovakia until August
			 30, 1939, 1 day before Gestapo agents came to arrest Martha Sharp, who had
			 become known for her boldness at evading Nazi rules restricting travel;
		Whereas upon the Sharps’ return in 1940 to their family
			 and the Wellesley Hills Unitarian Church in Massachusetts, their report to the
			 American Unitarian Association about the imminent danger posed by the Nazis to
			 refugees across Europe led to the Sharps being asked to establish a similar
			 operation in France under the newly founded Unitarian Service Committee;
		Whereas the Sharps returned to Europe in 1940 fully aware
			 of the Nazi terror they would face;
		Whereas the Sharps had a special interest in saving
			 refugee children, as well as artists, intellectuals, and political dissidents,
			 and the Sharps and the Unitarian colleagues who followed in their footsteps set
			 up systems and escape routes that functioned throughout World War II to assist
			 approximately 2,000 men, women, and children to gain freedom;
		Whereas the famous Jewish novelist, Lion Feuchtwanger, who
			 was one of the first Germans to have his citizenship revoked after Hitler came
			 to power and whose name topped the Gestapo’s Surrender on Demand
			 list, was one of the first people the Sharps helped in a dramatic and dangerous
			 escape from France;
		Whereas Eva Rosemarie Feigl, who was 14 in December 1940
			 when Martha Sharp helped her and 28 other children reach safety in the United
			 States, provided eye-witness testimony that enabled the Yad Vashem Holocaust
			 Martyrs' and Heroes' Remembrance Authority in Jerusalem, Israel, to honor the
			 Sharps as Righteous Among the Nations;
		Whereas when the Sharps' plans to set up the first office
			 of the newly formed Unitarian Service Committee in Paris, France failed as a
			 result of the Nazi occupation of France, the Sharps instead established an
			 operation in neutral Portugal, where throughout World War II Lisbon remained
			 the last hope for refugees seeking safe passage out of Nazi-occupied
			 territory;
		Whereas the Sharps recognized that they were dependent
			 upon a much larger circle of friends and colleagues who made their heroism
			 possible, such as the people who cared for the Sharps' children, the members of
			 the congregation in Wellesley, Massachusetts who maintained the Wellesley Hills
			 Unitarian Church in the Sharps' absence, ordinary Unitarians who financed their
			 cause, ministers across the United States who urged their congregations to
			 become sponsors for refugees, and secretaries who volunteered in Europe and the
			 United States to maintain thousands of case files for refugees;
		Whereas the Sharps' efforts resulted not only in the
			 rescue of thousands of people, but in the creation of what is now known as the
			 Unitarian Universalist Service Committee, an institution that multiplied the
			 number of rescues a thousand-fold in the years that followed;
		Whereas at the Yad Vashem ceremony that honored the Sharps
			 as Righteous Among the Nations on June 13, 2006, in Israel, officials
			 specifically recognized the Sharps’ courage in going into the heart of Europe
			 when World War II was unfolding and many people were fleeing;
		Whereas Martha Sharp was the first American woman to be
			 named Righteous Among the Nations, and the Reverend Waitstill Sharp and Martha
			 Sharp were only the second and third individuals named Righteous Among the
			 Nations who were United States citizens at the time they performed the deeds
			 for which they were honored;
		Whereas the Sharps' daughter, Martha Sharp Joukowsky,
			 accepted the Yad Vashem honor on behalf of her parents and remarked that they
			 were modest and ordinary people, who responded to the suffering and
			 needs around them … as they would have expected everyone to do in a similar
			 situation;
		Whereas Martha Sharp Joukowsky added that the honor given
			 to her parents is also about the unseen efforts of a much wider circle
			 of people who made their work possible and that it is the kind
			 of network that is needed again today to stop the slow genocide in
			 Darfur;
		Whereas Martha Sharp Joukowsky concluded her remarks by
			 saying, “Let this celebration about my parents stand as a call to
			 action”;
		Whereas September 9, 2006, marks the second anniversary of
			 the United States Government declaring the violence in Darfur, Sudan to be
			 genocide; and
		Whereas the Sharps deserve honor for their example and for
			 helping to found an institution, the Unitarian Universalist Service Committee,
			 that today carries on their work in distant corners of the world and asks for
			 the Righteous Among the Nations to help save Darfur now: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 Reverend Waitstill Sharp and Martha Sharp as genuine American heroes;
			(2)pays tribute to
			 the Reverend Waitstill Sharp and Martha Sharp as their names are added to the
			 Wall of Rescuers in the permanent exhibition of the United States Holocaust
			 Memorial Museum on September 14, 2006;
			(3)commends the
			 organization founded to support the Sharps’ work, the Unitarian Universalist
			 Service Committee, for its efforts to rescue Jews and opponents of the Nazi
			 regime in Europe from 1939 to 1945 and for carrying on the Sharps’ legacy by
			 working to save the lives of the people of Darfur, Sudan and to protect human
			 rights worldwide; and
			(4)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to the
			 Joukowsky family of Providence, Rhode Island, the direct descendants of the
			 Reverend Waitstill Sharp and Martha Sharp, and to the Unitarian Universalist
			 Service Committee of Cambridge, Massachusetts.
			
